Opinion issued October 6, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00493-CV
                            ———————————
                        JULIUS TABE, M.D., Appellant
                                        V.
           TEXAS INPATIENT CONSULTANTS, LLLP, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-73381


                          MEMORANDUM OPINION

      Appellant, Julius Tabe, filed a notice of appeal seeking to appeal an

interlocutory order denying his motion for reconsideration of an order granting

partial summary judgment. Appellant’s notice of appeal stated that the denial of his
motion for reconsideration effectively denied his plea to the jurisdiction and motion

to compel discovery.

      Appellee, Texas Inpatient Consultants, subsequently filed a motion requesting

that we dismiss the appeal for lack of jurisdiction and grant sanctions pursuant to

Texas Rule of Appellate Procedure 45 for the filing of a frivolous appeal. See TEX.

R. APP. P. 45. Appellee asserts that we lack jurisdiction because (1) denial of a

motion for reconsideration of partial summary judgment is not an appealable

interlocutory order, (2) there is no order denying appellant’s plea to the jurisdiction

and, even if there was, the denial of a plea to the jurisdiction by a non-governmental

party is not an appealable interlocutory order, and (3) there is no order denying

appellant’s motion to compel discovery and, even if there was, it would not be an

appealable interlocutory order. See TEX. CIV. PRAC. & REM. CODE 51.014(a).

      Twelve days after the filing of appellee’s motion, appellant filed a motion for

voluntary dismissal of his appeal. See TEX. R. APP. P. 42.1(a)(1). In response, Texas

Inpatients reiterates its request for sanctions.

      We grant appellant’s motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We deny the motion for sanctions. Any other pending motions are

dismissed as moot.

                                    PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.


                                            2